966 F.2d 1440
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jorge E. RENGIFO, Petitioner, Appellant,v.UNITED STATES OF AMERICA, Respondent, Appellee.
No. 91-2161.
United States Court of Appeals,First Circuit.
June 25, 1992

Jorge E. Rengifo on brief pro se.
Lincoln C. Almond, United States Attorney, Margaret E. Curran and Kenneth P. Madden, Assistant United States Attorneys, on brief for appellee.
Before Selya, Circuit Judge, Campbell, Senior Circuit Judge, and Cyr, Circuit Judge.
Per Curiam.


1
The district court's denial of appellant Jorge Rengifo's petition for habeas corpus relief under 28 U.S.C. § 2255 is affirmed for substantially the reasons stated in the magistrate judge's August 27, 1991 findings and recommendation.